Title: Enclosure: James A. Bayard to John Rutledge, Junior, 8 June 1800
From: Bayard, James A.
To: Rutledge, John, Jr.



Wilmington [Delaware] 8. June 1800
My dear Sir,

I had the pleasure of receiving upon my return to Wilmington after an absence of three weeks the letter you were so obliging as to write me previous to your departure from New Castle.
I felt in an equal degree with yourself the surprize which you manifested at the late conduct of our President. The point of understanding subsisting between him and Mr. Jefferson it is scarcely possible to ascertain. Rumour has circulated many things on the subject, but her tales are not worth our notice. We are betrayed if there is any understanding between them, & to believe that, is to credit but a small portion of what is said. We shall not regret the events which have occurred if their result should be as favorable as may reasonably be calculated. The removal of Mr. Pickering cannot fail to produce a considerable effect upon the eastern Sentiment.
It will confirm the indifference professed by Many as to the Success of the one or of the other of the two proposed candidates, and will probably correct the partiality of the few who were disposed to venture the Sacrifice of the one to secure the election of the other.
It is confidently stated that if Mr. J. should be elected President and Mr. A. Vice President, that Mr. A. will serve under Mr. J. in his ancient capacity. But this condescension is not expected in case Mr. P should be the successful candidate.
Mr. A. has contrived to forfeit the affection of most federal men whom I meet with. If events should justify it, there will be no difficulty in leaving him out of the tickets of this State.
He would be preferred to a professed Democrat and he may be voted for in order to exclude Mr. J. from the vice Presidency.
The popularity of Mr. P. increases daily and the zeal of partisans is inspired by the prospect of this election. The compass of my information has not of late been extensive but I do not consider myself exposed to much error in applying to a larger portion of the people the observations which I have drawn from a smaller, when the larger is subject to the operation of the same causes.
I received a few days ago a letter from our Friend Harper who gives a very flattering prospect as to the event of the Maryland election. He states that the federalists feel themselves secure of the ten votes of the State. This calculation much exceeds any which has been made in Philada. as to Maryland.
He thinks that Mr. A. & Mr. P. will be equally supported tho’ the latter is generally preferred.
I beg you to communicate to me any material information you may acquire on the subject of this election, especially in case events should create any new views in respect to it.
I congratulate you on your safe arrival after a very short passage, at Savannah which was announced in Brown’s paper of yesterday.

And wishing you a pleasant summer I beg you to accept the assurances of my
Sincere esteem & friendship   Your obt. Sert.

J A Bayard

